DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations directed to a certain method of organizing human activity and/or mental processes such as “in response to receiving a player input, generate a first game outcome for a first base round of a base game based on a first output, the first game outcome including a plurality of symbols on each of the plurality of reels” – certain method of organizing human activity; “in response to determining that at least one of the displayed symbols for the first game outcome is a trigger symbol, unlock at least one of the plurality of inactive symbol display positions in the bonus region;” – certain method of organizing human activity and mental process; “after a plurality of base rounds of the base game, initiate a bonus game including activating all inactive symbol display positions that have been unlocked, the activating including expanding the initial game play area to include the activated symbol display positions, thereby creating an expanded game play area” –certain method of organizing human activity.  For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong1.
see MPEP 2106.05 (f)-(h)).  The remaining limitations such as “an electronic gaming machine”, “at least one display device”, “a player input interface configured to receive player input”, and “a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller, cause the game controller to at least:” amount to invoking the computer as a tool to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and(h)).  For at least these reasons, the claims do not integrate the claim into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “at least one display device”, “a player input interface configured to receive player input”, and “a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller, cause the game controller to at least:” when viewed individually and/or as a collection of elements do not amount to an inventive concept but invoke a computer as a tool to implement the abstract idea and/or a technological environment.  For instance, Vancura (US 2010/0029381) discloses an electronic gaming machine includes at least one display device, a player input interface configured to receive player input, and a game controller see Vancura, 0008, 0037-0040).  For at least these reasons, the additional elements when viewed either individually or as a collective whole do not amount to significantly more than the abstract idea.
With respect to dependent claims 2-20, the limitations have been reviewed and analyzed as being directed to further steps of the abstract idea (see MPEP 2106.04(a)), instructions to invoke a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, claim 1-20 are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bland et al. (US 2020/0111328 A1).
Regarding claim 1, Bland discloses an electronic gaming machine (see Bland, gaming machine 10 of Fig. 1A-D, 0037) comprising: at least one display device (see Bland, display 24 of Fig. 2, 0037-0038); a player input (see Bland, operation unit 32 of Fig. 1A-D, 0043); and a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller (see Bland, CPU 38 of Fig. 1-2, 0046, 0091
display, on the at least one display device, (i) an initial game play area including a plurality of reels (see Bland, Fig. 3A, 0056-0057, wherein the grid 76 is configured as a plurality of primary game reels) and (ii) a bonus region positions above the initial game play area (see Bland, bonus region 98 and bonus prize cells 136, 148, 152 of Fig. 3A, 0054, 0058-0059, wherein the bonus feature event area and modifiable cells of the bonus area are positioned above the initial game play area), the initial game play area including a plurality of active symbol display positions (see Bland, Fig. 3(A-C)-4, 0056-0057), and the bonus region includes a plurality of inactive symbol display positions (see Bland, Figs. 3A-4, 0054-0055, 0058-0060, wherein the bonus prize cells and the modifiable cells 82 define a bonus region including a plurality of symbol positions of the bonus prize cells may be inactive and the modifiable cells are inactive when in a ‘hidden mode’);
in response to determining that at least one of the displayed symbols for the first game outcome is a trigger symbol (see Bland, Fig. 34A-35D, 0060, 0088, wherein a reveal trigger condition unlocks the modifiable cell from hidden to a reveal), unlock at least one of the plurality of inactive symbol display positions in the bonus region (see Bland, Fig. 34A-35D, 0060-0061, 0144-0145)); and
after a plurality of base rounds of the base game (see Bland, Fig. 12A-B, 0060-0061, wherein after one or more base rounds are played till a bonus event trigger condition occurs in the primary game), initiate a bonus game including activating all inactive symbol display positions that have been unlocked (see Bland, 0075-0077, wherein the activation of the bonus game includes unlocked bonus reel positions and bonus prize cells), the activating including expanding the initial game play area to include the activated symbol display positions, thereby creating an expanded game play area (see Bland, Fig. 11A-B, 29, 36-37, 0090, 0150-0152).
Regarding claim 2, Bland discloses the electronic gaming machine of Claim 1, wherein for each subsequent base round of the plurality of base rounds, the instructions further cause the game controller to: 
generate a respective game outcome based on a corresponding output, the respective game outcome including a plurality of symbols on each of the plurality of reels for display on the initial game play area on the at least one display device (see Bland, Figs. 34-37, 0146);
determine whether at least one of the displayed symbols for the respective game outcome is the trigger symbol (see Bland, 0146, 0162-0165, wherein the reveal trigger condition is a trigger symbol); and
in response to determining that the at least one of the displayed symbols is the trigger symbol, unlock one or more additional inactive symbol display positions in the bonus region (see Bland, 0162-0165, wherein the trigger symbol causes a plurality of positions of the bonus reels to be revealed) .
Regarding claim 3, Bland discloses the electronic gaming machine of Claim 1, wherein each activated symbol display position of the bonus region is mapped to a corresponding reel of the plurality of reels (see Bland, Fig. 3A, wherein bonus reels 100, 102, 104 are each mapped to reels 88, 90, and 92, respectively).
Regarding claim 4, Bland discloses the electronic gaming machine of Claim 3, wherein each reel of the plurality of reels includes a trigger, and wherein the trigger on a corresponding reel unlocks a lowest locked position of the corresponding reel to unlock the at least one of the plurality of inactive symbol display positions (see Bland, Fig. 3A-C, 34A-D, 0146, wherein the lowest locked position associated with the corresponding bonus reel is revealed).
Regarding claim 5, Bland discloses the electronic gaming machine of Claim 1, wherein the instructions further cause the game controller to restrict the plurality of inactive symbol display positions of the bonus region to a subset of the plurality of reels (see Bland, Fig. 3A-C, 0138, wherein bonus reels are associated with a subset of the plurality of reels such as reels 88, 90, and 92). 
Regarding claim 6, Bland discloses the electronic gaming machine of Claim 1, wherein the instructions further cause the game controller to: 
determine that the trigger symbol is associated with a first reel of the plurality of reels (see Bland, 0088, 0146); and select, based on the determination, an inactive symbol display position associated with the first reel (see Bland, Figs. 20, 36A-D,  0088-0089, 0137, 0146).
Regarding claim 7, Bland discloses the electronic gaming machine of Claim 1, wherein the instructions further cause the game controller to unlock two or more symbol display positions on a single reel at once in response to the trigger symbol (see Bland, Fig. 20, 36A-D, 0088-0089, wherein reel expansion may unlock 2 or more positions in accordance with the weight table).
Regarding claim 8, the combination of Aoki and Bland teach the electronic gaming machine of Claim 1, wherein the instructions further cause the game controller to:
execute a plurality of base game rounds (see Bland, Fig. 12A-B, 36A-D, 0060-0061); and unlock contiguous inactive symbol display positions on a single reel of the plurality of reels over the plurality of base game rounds (see Bland, Fig. 20, 0088-0089).
Regarding claim 9, Bland discloses the electronic gaming machine of Claim 1, wherein the instructions further cause the game controller to display a prize symbol at one or more active symbol display positions during the bonus game (see Bland, Fig. 3A-C, Fig. 24B, 0090, 0150).
Regarding claim 11, Bland discloses the electronic gaming machine of Claim 1, wherein, during the bonus game, the instructions further cause the game controller to:
generate a bonus game outcome by selecting and displaying a plurality of symbols on each of the plurality of reels including the active symbol display positions in the expanded game play area (see Bland, Fig. 36A-37F, 0150-0152;
evaluate the plurality of displayed symbols of the bonus game outcome to identify any symbols or combination of symbols associated with an award (see Bland, 0159-0160); and 
assign, based on the evaluation, an award associated with the bonus game (see Bland, Fig. 36A-F, 0159-0160
Regarding claim 12, Bland discloses the electronic gaming machine of Claim 11, wherein the bonus game outcome includes a prize symbol indicating a credit value (see Fig. 35A-D, 0151-0154, wherein the bonus prize cell indicates an assigned credit value such as ‘$10’, ‘$15’, ‘$20’), the prize symbol being restricted to the bonus game (see Bland, Fig. 11A-B, 0150-0153), and wherein the instructions further cause the game controller to assign the credit value as the award (see Bland, Fig. 11A-B, 0154-0155, wherein the bonus prize cells are restricted to the bonus game)).
Regarding claim 14, the combination teaches the electronic gaming machine of Claim 1, wherein the instructions further cause the game controller to:
evaluate, using at least one look table (see Bland, Fig. 13, wherein the reel strip layout is analogous to the symbol look up table)), the plurality of displayed symbols associated with the first game outcome (see Bland, Fig. 13, 0084-0085), 
identify, based on the evaluation, an award based upon an identified winning combination of symbols (see Bland, Fig. 11A, 0084-0085); and
assign the identified award (see Bland, Fig. 11A, 0084-0085).
Regarding claim 15, Bland discloses the electronic gaming machine of Claim 1, wherein, for each base round of the plurality of base rounds, the instructions further cause the game controller to evaluate a respective game outcome associated with each base round of the plurality of base rounds to identify any symbols or combinations of symbols associated with an award (see Bland, Fig. 11A, 13, 0084-0085).
Regarding claim 16, Bland discloses the electronic gaming machine of Claim 1, wherein the instructions further cause the game controller to populate, in response to the determination (see Bland, Fig. 34A-37F, 0062-0065), a first inactive symbol display position of the plurality of inactive symbol display positions with an unlock symbol identifying that the first inactive symbol display see Bland, Fig. 11A, 0063-0065, wherein the special symbol is an unlock symbol which identifies that the modifiable cell is unlocked).
Regarding claim 18, Bland discloses the electronic gaming machine of Claim 1, wherein the plurality of base games after which the bonus game is initiated is predetermined (see Bland, 0170, wherein the bonus game is predetermined by when the bet number surpasses a value).
Regarding claim 20, Bland discloses the electronic gaming machine of Claim 1, wherein, in response to determining that the at least one of the displayed symbols is the trigger symbol, the instructions further cause the game controller to populate a first inactive symbol display position with an unlock symbol by referencing at least one lookup table associated with the trigger symbol (see Bland, Fig. 13, 0063-0065).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bland et al. (US 2020/0111328 A1).
Regarding claim 10, Bland discloses the electronic gaming machine of Claim 9.  Although, Bland discloses the prize symbols appearing during the bonus game so that they are visible on the game screen to the player during the bonus game and the primary game (see Bland, Fig. 17, 29, 0067, wherein the bonus prize symbols may be active or inactive and wherein the active prize symbol is visible both during the underlying primary game and the bonus feature event) it does not explicitly disclose that the prize symbol is restricted to appearing only during the bonus game.  However, restricting the prize symbol to appearing only during the bonus game amounts to merely choosing from a finite number of identified and predictable solutions which would have had a reasonable expectation of success for presenting the game information to the user.  It follows that it would have been an obvious matter of DESIGN CHOICE to restrict the prize symbols from appearing only during the bonus game and/or would have been obvious to try. Therefore, restricting the prize symbol to only appearing during the bonus game would have been obvious to one of ordinary skill in the art at the time the application was filed.
Regarding claim 17, Bland discloses the electronic gaming machine of Claim 16.  Although, Bland discloses that a special symbol is used to initiate the selection of an unlock symbol (see Bland, 0064) and that the unlock symbol is selected from a symbol set 132 including playing card symbols, picture symbols, wild symbols and a special symbol it does not explicitly teach that the unlock symbol is the same as the trigger symbol (see Bland, 0063-0064) it does not explicitly disclose that the unlock symbol is the same as the trigger symbol.  However, wherein the unlock symbol is the same as the trigger symbol is merely choosing from a finite number of identifiable and known set of symbols in the symbol set which would have yielded a reasonable expectation of success.  It follows that it would have been an obvious matter of DESIGN CHOICE wherein the unlock symbol is the 
Regarding claim 19, Bland discloses the electronic gaming machine of Claim 1, wherein the bonus game includes one bonus round (see Bland, 11A, Fig. 37A-37F, 0090, wherein the one bonus round occurs when the bonus event condition occurs and the modifiable cells are all revealed) .  Although, Bland discloses that the base game includes a plurality of base rounds (see Bland, Fig. 11A, 36A-37F, 0089-0090, 0150, wherein reel expansion feature occurs over one or more of a plurality of base rounds to enable the base round) it is not explicitly clear that the number of base game rounds is seven consecutive base rounds. However, the requirement that the base game includes seven consecutive base rounds is one of a finite set of possibilities for a plurality of base rounds that would have yielded a reasonable expectation of success.  It follows that wherein the base game includes seven consecutive base rounds would have been an obvious matter of DESIGN CHOICE and/or would have been obvious to try. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have seven consecutive base rounds, and wherein the bonus game includes one bonus round.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bland et al. (US 2020/0111328 A1) as applied to Claim 1 above, in view of Ceniceroz et al. (US 2020/0250923 A1).
Regarding claim 13, Bland discloses the electronic gaming machine of Claim 1, wherein the at least one of the plurality of inactive symbol display positions is a first inactive symbol display position (see Bland, Fig. 34A-37F, 0063-0065, 0075) and wherein subsequent to the first base round of the base game, the instructions further cause the game controller to: 
execute a second base round of the base game (see Bland, Fig. 11A, 0084-0085
generate a second game outcome for the second base round based on a second output from a random number generator to display a plurality of symbols on each of the plurality of reels (see Bland, 11A, 0037, 0084-0085);
unlock, in response to the determination, a second inactive symbol display position adjacent to the first inactive symbol display position (see Bland, 0088-0089).  
Although, Bland discloses the system execute a third base round of the base game (see Bland, Fig. 3A-B, 11A, 0084-0085, 0089-0090) it is silent as to wherein the first inactive symbol display position and the second inactive symbol display position are unavailable for gameplay during the third base round.
Ceniceroz teaches a system and method for dynamic reels which upon occurrence of a modification event unlock a plurality of symbol display positions (see Ceniceroz, Fig. 1A, 2D, 0033).  Specifically, Ceniceroz teaches a reel reset event which reset the one or more symbol display positions to the default configuration for the subsequent game initiation sequence (see Ceniceroz, 0036-0098).  Moreover, Ceniceroz teaches various conditions which could cause the reel reset event such as one or more reels expanding into the secondary event zone, a change in wager level, or triggering an award (see Ceniceroz, 0035-0039).  Stated differently, Ceniceroz teaches wherein the first inactive symbol display position and the second symbol display position are unavailable for gameplay during a subsequent base round (see Ceniceroz, 0035-0039).  One would have been motivated to incorporate the teachings of the reel reset event to yield the predictable result to increase player excitement and maintain player interest.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to cause for a third base round of the base game, wherein the first inactive symbol display position and the second inactive symbol display position are unavailable for gameplay during the third base round.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715